Case 8:19-cv-00886-VMC-SPF Document 215 Filed 01/07/20 Page 1 of 7 PageID 2771




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


    COMMODITY FUTURES TRADING
    COMMISSION,

          Plaintiff,                        CASE NO. 8:19-cv-886-T-33SPF

    v.

    OASIS INTERNATIONAL GROUP, LTD.;
    OASIS MANAGEMENT, LLC;
    SATELLITE HOLDINGS COMPANY;
    MICHAEL J. DACORTA;
    JOSEPH S. ANILE II;
    RAYMOND P. MONTIE III;
    FRANCISCO “FRANK” DURAN; and
    JOHN J. HAAS;

          Defendants,

    and

    MAINSTREAM FUND SERVICES, INC.;
    BOWLING GREEN CAPITAL MANAGEMENT, LLC;
    LAGOON INVESTMENTS, INC.;
    ROAR OF THE LION FITNESS, LLC;
    444 GULF OF MEXICO DRIVE, LLC;
    4064 FOUNDERS CLUB DRIVE, LLC;
    6922 LACANTERA CIRCLE, LLC;
    13318 LOST KEY PLACE, LLC; and
    4OAKS, LLC;

          Relief Defendants.
Case 8:19-cv-00886-VMC-SPF Document 215 Filed 01/07/20 Page 2 of 7 PageID 2772




                               AMENDED1
                  INTERVENOR UNITED STATES’ MOTION TO
                  EXTEND STAY OF ALL CIVIL PROCEEDINGS

          The United States of America, by Maria Chapa Lopez, United States

    Attorney for the Middle District of Florida, through the undersigned Assistant

    United States Attorney, respectfully requests that the Court extend the existing

    stay of all civil proceedings in this case for an additional period of one-hundred

    eighty (180) days. The government continues to have no objection to the Receiver

    continuing to gather assets and perform other functions tailored to gathering

    assets with which to compensate victims.

          On June 26, 2019, the government filed the Intervenor United States’

    Motion for Temporary Stay of All Proceedings, Including Staying Entry of a Case

    Management and Scheduling Order, to Prevent Harm to Federal Criminal

    Investigation (Doc. 149). On July 12, 2019, this Court granted the United States’

    request for a stay of all civil proceedings. (Doc. 179). That stay is now scheduled

    to expire on January 9, 2020. (Doc. 214).




    1
     The only changes to this motion are the addition of Mr. DaCorta’s position on
    the United States’ request, which appears in the Rule 3.01(g) certification section
    of this motion, and the change to the date of expiration of the statute of
    limitations.
                                             2
Case 8:19-cv-00886-VMC-SPF Document 215 Filed 01/07/20 Page 3 of 7 PageID 2773




           In support of this motion, the government hereby incorporates by reference

    its original motion for a stay (Doc. 149). The government adds that it has worked

    diligently to complete its investigation and resulting prosecutions since imposition

    of the stay. In particular, the government achieved a negotiated resolution of its

    criminal case against Joseph S. Anile II. United States v. Joseph S. Anile II, Case

    No. 8:19-cr-334-T-35CPT. Mr. Anile pleaded guilty on September 26, 2019

    (Doc. 12), and he is scheduled to be sentenced on April 6, 2020 (Doc. 37).

    Moreover, the government secured an indictment against Michael J. DaCorta.

    United States v. Michael J. DaCorta, Case No. 8:19-cr-605-T-02CPT. The

    prosecution of Mr. DaCorta is ongoing.

           Notwithstanding this significant progress, the government has been unable

    to complete its criminal investigation due to the complexity of the fraud scheme,

    including the fact that important aspects of the fraud occurred overseas, and the

    enormous volume of evidence amassed to date. The government anticipates being

    able to largely complete its investigative work within the next six months.

    Accordingly, for the reasons previously articulated, the government requests that

    the Court extend the existing stay for an additional period of one-hundred eighty




                                               3
Case 8:19-cv-00886-VMC-SPF Document 215 Filed 01/07/20 Page 4 of 7 PageID 2774




    (180) days to prevent inevitable harm to the government’s ongoing criminal

    investigation by the proceedings in this case.

                                            Respectfully submitted,

                                            MARIA CHAPA LOPEZ
                                            United States Attorney

                                      By:   /s/ Rachelle DesVaux Bedke
                                            Rachelle DesVaux Bedke
                                            Assistant United States Attorney
                                            Florida Bar No. 0099953
                                            400 N. Tampa Street, Suite 3200
                                            Tampa, Florida 33602-4798
                                            Telephone: (813) 274-6000
                                            Facsimile: (813) 274-6358
                                            E-mail: Rachelle.Bedke@usdoj.gov




                                             4
Case 8:19-cv-00886-VMC-SPF Document 215 Filed 01/07/20 Page 5 of 7 PageID 2775




                            RULE 3.01(g) CERTIFICATION

          Per Rule 3.01(g), Rules of the U.S. District Court for the Middle District of

    Florida, the government has discussed this request for an extension of the existing

    stay with Jo E. Mettenburg and Jennifer J. Chapin, counsel for plaintiff

    Commodity Futures Trading Commission, as well as with Burton W. Wiand, the

    Receiver appointed by the Court. They do not object to the requested extension of

    the stay, so long as such stay does not impede the Receiver’s ability to gather

    assets and perform other functions tailored to gathering assets with which to

    compensate victims as has been the case under the terms of the original stay.

          The government communicated with criminal defense counsel for Michael

    J. DaCorta, Assistant Federal Public Defender Adam Allen, about the requested

    extension of the stay. Per Mr. Allen, defendant DaCorta has no objection to the

    government’s request.

          The government communicated with Vincent A. Citro, counsel for

    defendant Raymond Montie III, about the requested extension of the stay. Per

    Mr. Citro, defendant Montie has no objection to the government’s request.

          The government communicated with Allan M. Lerner, counsel for

    defendant Francisco “Frank” Duran, about the requested extension of the stay.

    Per Mr. Lerner, defendant Duran has no objection to the government’s request.




                                             5
Case 8:19-cv-00886-VMC-SPF Document 215 Filed 01/07/20 Page 6 of 7 PageID 2776




          The government communicated with A. Brian Phillips, counsel for

    defendant John J. Haas, about the requested extension of the stay. Per Mr.

    Phillips, defendant Haas has no objection to the government’s request.

          The government communicated with Scott S. Allen, Jr., counsel for

    Mainstream Fund Services, Inc., about the requested extension of the stay. Per

    Mr. Allen, defendant Mainstream Fund Services objects to the government’s

    request.

                                           Respectfully submitted,

                                           MARIA CHAPA LOPEZ
                                           United States Attorney


                                    By:    /s/ Rachelle DesVaux Bedke
                                           Rachelle DesVaux Bedke
                                           Assistant United States Attorney
                                           Florida Bar No. 0099953
                                           400 N. Tampa Street, Suite 3200
                                           Tampa, Florida 33602-4798
                                           Telephone: (813) 274-6000
                                           Facsimile: (813) 274-6358
                                           E-mail: Rachelle.Bedke@usdoj.gov




                                            6
Case 8:19-cv-00886-VMC-SPF Document 215 Filed 01/07/20 Page 7 of 7 PageID 2777




                                                    Case No. 8:19-cv-886-T-33SPF


                              CERTIFICATE OF SERVICE

          I hereby certify that on January 7, 2020, I electronically filed the foregoing

    with the Clerk of the Court by using the CM/ECF system which will send a

    notice of electronic filing to counsel of record and to:

                 Adam Allen
                 Federal Public Defender’s Office
                 Counsel for Michael J. DaCorta

          I hereby certify that on January 7, 2020, a true and correct copy of the

    foregoing document and the notice of electronic filing were sent by electronic

    mail to the following non-CM/ECF participant:

                 Burton W. Wiand, Receiver
                 BWiand@WiandLaw.com


                                             /s/ Rachelle DesVaux Bedke
                                             Rachelle DesVaux Bedke
                                             Assistant United States Attorney
                                             Florida Bar No. 0099953
                                             400 N. Tampa St., Ste. 3200
                                             Tampa, FL 33602-4798
                                             Telephone: (813) 274-6000
                                             Facsimile: (813) 274-6358
                                             E-mail: Rachelle.Bedke@usdoj.gov




                                              7
